qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc ita -plr-101760-02 date date dear this letter grants you and an extension of time to make an election to treat capital_gains as investment_income under sec_163 and d b of the internal_revenue_code for the tax_year you filed the income_tax return containing this election late because of conditions beyond your control the election in that return is made timely by this letter facts the taxpayers are married individuals filing a joint_return reporting income and expenses on the cash_method_of_accounting with a tax_year ending december the taxpayers are consultants and investors the taxpayers paid investment_interest expense during and have investment_interest expense carryovers to from investment_income net of investment_expenses does not exceed the investment_interest expense available for taxpayers have net capital_gains from the disposition of property_held_for_investment taxpayers intended to elect to include in investment_income enough of the net capital_gains from property_held_for_investment to allow a full deduction in of the available investment_interest expense the taxpayers encountered circumstances beyond their control in obtaining complete and accurate details of the investment_interest paid in the lending institutions delayed providing the necessary details to the taxpayers regarding the interest and principal payments made by the taxpayers to the lending institutions without the precise amount of interest_paid to the lending institutions the investment_interest expense of the taxpayers could not be determined the taxpayers finally received the investment_interest expense information in date before receiving that information the taxpayers were unable to determine the amount of investment_interest expense applicable and deductible for the tax_year as a result the taxpayers were unable to determine by the filing_date of their return including the requested extension to date the net capital_gains to be elected as investment_income plr-101760-02 the taxpayers were advised by and relied upon their tax professionals that a complete return could not be filed until all investment_interest expense deductions were accurately determined and properly documented the taxpayers’ representative informed of our office that the taxpayers’ return was mailed on date the taxpayers requested a ruling granting them an extension of time to make their late election to treat capital_gains as investment_income under sec_163 and sec_163 the taxpayers have made the following representations the taxpayers’ tax_liability of all taxable years affected by the election will be no lower than if the election had been timely made there are no other current or deferred benefits to the taxpayers of electing to treat capital_gain as ordinary_income in an amount required to absorb the investment_interest expense the taxpayers are not seeking to alter a position that involved an accuracy-related_penalty the taxpayers did not choose to not file an election after being informed of such an election and are not using hindsight in requesting relief analysis the amount allowed an individual as a deduction for investment_interest may not exceed the taxpayer’s net_investment_income for the taxable_year under sec_163 a taxpayer may maximize the investment_interest deduction by electing to apply certain net capital_gains to be included in investment_income under sec_163 this election must be made on or before the due_date including extensions for filing the income_tax return for the taxable_year in which the net_capital_gain is recognized under sec_1_163_d_-1 of the income_tax regulations this election is therefore a regulatory election under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election under sec_163 under sec_1 c the extension may not exceed six months except in the case of a taxpayer who is abroad the taxpayers had an extension to file their return to date thus the date they actually filed their return date is within the six month period allowed for an extension requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith under sec_1 a a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control under sec_1 b ii the taxpayers here did not receive the necessary investment_interest expense information until date before receiving that information the taxpayers were unable to determine the amount of investment_interest expense applicable and deductible for the tax_year plr-101760-02 considering the facts presented we believe the provisions of sec_301_9100-3 do not apply in this case they provide that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer i seeks to alter a position for which an accuracy-related_penalty could be imposed under sec_662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to the taxpayer the service will not ordinarily grant relief sec_1 c conditions granting an extension of time on the interests of the government not being prejudiced by the granting of relief prejudice would occur if granting relief would give a taxpayer a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made under sec_1 c i this is a question of fact and we accept the taxpayers’ representation that their tax_liability will not be lower as a result of the extension of time than it would have been if the election had been timely made caveats this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code we are sending a copy of this letter to the austin internal_revenue_service center to be associated with your income_tax return for sincerely thomas d moffitt branch chief office of associate chief_counsel income_tax accounting enclosure cc
